          Case 1:19-cv-11895-JMF Document 100 Filed 07/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
GUANGFU CHEN, et al.,                                                  :
                                                                       :
                                    Plaintiff,                         :     19-CV-11895 (JMF)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
MATSU FUSION RESTAURANT INC., et al.,                                  :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        A pretrial conference is scheduled in this case for August 4, 2021, at 3:00 p.m. Counsel
are reminded that they must submit a joint status letter on ECF no later than the Thursday prior
to the conference, the contents of which are described in the Case Management Plan and
Scheduling Order. ECF No. 85. In their joint letter, the parties should also address the status of
the recently consolidated case, 21-CV-4757.

        Unless and until the Court orders otherwise, the conference remains in effect and will be
held in person in Courtroom 1105 of the Thurgood Marshall United States Courthouse, 40
Centre Street, New York, NY. (If counsel believe that the conference should be held by
telephone, they should — in accordance with Rule 2(B) of the Court’s Individual Rules and
Practices — promptly file a letter motion to that effect. Any such letter motion should indicate
other dates and times during the week of the conference when counsel would be available.)
Additionally, unless and until the Court orders otherwise, all existing dates and deadlines —
including, as appropriate, the deadlines for summary judgment motions and/or a proposed joint
pretrial order, as set forth in the Case Management Plan and Scheduling Order — remain in
effect.

        SO ORDERED.

Dated: July 26, 2021                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
